 6:20-cv-01573-TMC            Date Filed 09/18/20       Entry Number 24        Page 1 of 8




                      IN THE DISTRICT COURT OF THE UNITED STATES

                           FOR THE DISTRICT OF SOUTH CAROLINA

                                       GREENVILLE DIVISION


Stanley Joseph Blasco,                           )      C/A No. 6:20-cv-01573-TMC-KFM
                                                 )
                              Plaintiff,         )      REPORT OF MAGISTRATE JUDGE
                                                 )
           vs.                                   )
                                                 )
State of South Carolina, Zion Group              )
                                                 )
                               Defendants.       )
                                                 )
                  The plaintiff, proceeding pro se and in forma pauperis, brings this civil action

seeking damages pursuant to 42 U.S.C. § 1983. Pursuant to the provisions of 28 U.S.C.

§ 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.), this magistrate judge is authorized to

review all pretrial matters in this case and submit findings and recommendations to the

district court.

                  The plaintiff’s complaint was entered on the docket on April 22, 2020 (doc. 1).

By order filed August 4, 2020, the undersigned issued an order informing the plaintiff that

his complaint was subject to dismissal as drafted and providing him with fourteen days to

file an amended complaint and correct the deficiencies noted in the order (doc. 21). The

plaintiff was informed that if he failed to file an amended complaint or cure the deficiencies

outlined in the order, the undersigned would recommend that his claims be dismissed (id.

at 6). The plaintiff has failed to file an amended complaint within the time provided;

accordingly, the undersigned recommends that the instant matter be dismissed.

                                            ALLEGATIONS

                  The plaintiff asserts that his 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 13th, and 14th

Amendment rights have been violated by the defendants (doc. 1). The plaintiff alleges that

his name was added to the corporate information for Zion Group without his knowledge and
 6:20-cv-01573-TMC        Date Filed 09/18/20      Entry Number 24       Page 2 of 8




that he has been prevented from removing his information from this corporation’s

documents by the South Carolina Secretary of State (id. at 4). The plaintiff also asserts that

his rights have been violated because his arrest records (which he asserts were expunged)

are still showing on reports (id. at 5). The plaintiff also asserts that his criminal record has

been falsified because a ticket he received in 2001 has been altered to appear as a felony

(id.).

              The plaintiff also appears to seek re-opening of a case that he filed in 2002,

C/A No. 6:02-cv-04168-HFF, which was closed in 2004 (id.). He appears to allege that as

a part of that proceeding he did not receive all of the docket updates (id.). He also asserts

that requests for copies of court proceedings from various South Carolina state courts have

been denied (id.).

              The plaintiff contends that these errors on his background check and criminal

history cause him to endure additional scrutiny when he travels for his employer (id.). For

relief, the plaintiff seeks money damages (id. at 4).

                                  STANDARD OF REVIEW

              The plaintiff filed this action pursuant to 28 U.S.C. § 1915, the in forma

pauperis statute. This statute authorizes the District Court to dismiss a case if it is satisfied

that the action “fails to state a claim on which relief may be granted,” is “frivolous or

malicious,” or “seeks monetary relief against a defendant who is immune from such relief.”

28 U.S.C. § 1915(e)(2)(B). As a pro se litigant, the plaintiff’s pleadings are accorded liberal

construction and held to a less stringent standard than formal pleadings drafted by

attorneys. See Erickson v. Pardus, 551 U.S. 89 (2007) (per curiam). The requirement of

liberal construction does not mean that the Court can ignore a clear failure in the pleading

to allege facts which set forth a claim cognizable in a federal district court. See Weller v.

Dep’t of Soc. Servs., 901 F.2d 387, 391 (4th Cir. 1990).



                                               2
 6:20-cv-01573-TMC        Date Filed 09/18/20      Entry Number 24       Page 3 of 8




              This complaint is filed pursuant to 42 U.S.C. § 1983, which “‘is not itself a

source of substantive rights,’ but merely provides ‘a method for vindicating federal rights

elsewhere conferred.’” Albright v. Oliver, 510 U.S. 266, 271 (1994) (quoting Baker v.

McCollan, 443 U.S. 137, 144 n. 3 (1979)). A civil action under § 1983 “creates a private

right of action to vindicate violations of ‘rights, privileges, or immunities secured by the

Constitution and laws’ of the United States.” Rehberg v. Paulk, 566 U.S. 356, 361 (2012).

To state a claim under § 1983, a plaintiff must allege two essential elements: (1) that a right

secured by the Constitution or laws of the United States was violated, and (2) that the

alleged violation was committed by a person acting under the color of state law. West v.

Atkins, 487 U.S. 42, 48 (1988).

                                        DISCUSSION

              As noted above, the plaintiff filed the instant action pursuant to § 1983,

seeking damages from the defendants. Nevertheless, the plaintiff’s complaint is subject to

summary dismissal.

              As an initial matter, the plaintiff completed service documents for defendants

not named in the complaint, including the McCormick Clerk of Court, SLED CJIS, the

Attorney General, and the South Carolina Department of Natural Resources (doc. 17).

However, the plaintiff cannot amend his complaint to add parties by way of proposed

service documents. Thus, the undersigned analyzed the complaint before the court.

Case Number 6:02-cv-04168-HFF

              As part of the instant matter, the plaintiff seeks to reopen Case Number 6:02-

cv-04168-HFF (doc. 1 at 5). He alleges that the prior case was inappropriately closed and

that he did not receive copies of the docket entries (id.). However, the plaintiff cannot utilize

the instant action to seek re-opening of a prior action. Additionally, the case in question,

B&B Dev. LLC. v. Spivey, et al., C/A No. 6:02-cv-04168-HFF (D.S.C.), was dismissed by

order entered August 4, 2004. Id. at doc. 35. The plaintiff filed a letter with the court on

                                               3
 6:20-cv-01573-TMC        Date Filed 09/18/20     Entry Number 24      Page 4 of 8




September 8, 2004, objecting to the final order, belying his assertion that he was not aware

of the proceedings. Id. at doc. 37. Additionally, the court notes that the plaintiff was

represented by counsel in that matter. See id. Nevertheless, even if there could be a

§ 1983 claim based upon the dismissal of that proceeding, it would be time-barred. While

a statute of limitations is not contained within the text of § 1983, the Supreme Court has

determined that a state’s general statute of limitations for personal injury claims applies,

even if the state has different statutes of limitation for intentional torts. Owens v. Okure,

488 U.S. 235, 249–50 (1989) (noting that “we accordingly hold that where state law

provides multiple statutes of limitation for personal injury actions, courts considering § 1983

claims should borrow the general or residual statute for personal injury actions”). South

Carolina law allows three years for a plaintiff to bring a personal injury action. S.C. Code

§ 15-3-530(5). Therefore, the statute of limitations for § 1983 claims arising in South

Carolina is three years, regardless of the underlying allegations.          See Hamilton v.

Middleton, C/A No. 4:02-cv-01952-23, 2003 WL 23851098, at *4 (D.S.C. June 20, 2003).

As such, even if the plaintiff could bring a claim under § 1983 to reopen his prior case, his

claims would be barred by the statute of limitations.

State of South Carolina

              The plaintiff has named the State of South Carolina as a defendant in this

action—although it is unclear what his specific allegations are against the State of South

Carolina. Nevertheless, the State of South Carolina is entitled to Eleventh Amendment

Immunity. See Alden v. Maine, 527 U.S. 706, 712–13 (1999); Alabama v. Pugh, 438 U.S.

781, 781–82 (1978); see also S.C. Code Ann. § 15-78-20(e) (noting that the State of South

Carolina has not consented to suit in federal court); Quern v. Jordan, 440 U.S. 332, 342–43

(1979) (holding that congress has not abrogated the state’s sovereign immunity in § 1983

actions). Accordingly, this defendant is subject to summary dismissal.



                                              4
 6:20-cv-01573-TMC        Date Filed 09/18/20     Entry Number 24      Page 5 of 8




Zion Group

              The plaintiff’s claims against the Zion Group are also subject to summary

dismissal because the Zion Group is not acting under color of state law. It is well-settled

that “[a]nyone whose conduct is ‘fairly attributable to the state’ can be sued as a state actor

under § 1983.” Filarsky, 566 U.S. 377, 383 (2012). However, private conduct, no matter

how discriminatory or wrongful, is not covered under § 1983. Am. Mfrs. Mut. Ins. Co. v.

Sullivan, 526 U.S. 40, 50–51 (1999). In distinguishing between state action and private

action,

              The judicial obligation is not only to preserv[e] an area of
              individual freedom by limiting the reach of federal law and
              avoi[d] the imposition of responsibility on a State for conduct it
              could not control, but also to assure that constitutional
              standards are invoked when it can be said that the State is
              responsible for the specific conduct of which the plaintiff
              complains.
Brentwood Acad. v. Tenn. Secondary Sch. Athletic Ass’n, 531 U.S. 288, 295 (2001)
(internal quotation marks and citations omitted). State action may be found to exist “if,
though only if, there is such a close nexus between the State and the challenged action that
seemingly private behavior may be fairly treated as that of the State itself.” Id. (internal
quotations and citations omitted).
              The United States Court of Appeals for the Fourth Circuit has identified

several contexts in which private action may be found to constitute state action, such as

“when the state has coerced a private actor to commit an act that would be unconstitutional

if done by the state”; “when the state has delegated a traditionally and exclusively public

function to a private actor”; “when the state has sought to evade a clear constitutional duty

through delegation to a private actor”; or “when the state has committed an unconstitutional

act in the course of enforcing a right of a private citizen.” Andrews v. Fed. Home Loan

Bank, 998 F.2d 214, 217 (4th Cir. 1993). The critical inquiry in each case is whether the

private actor’s conduct was fairly attributable to the state. Mentavlos v. Anderson, 249 F.3d

301, 313 (4th Cir. 2001). “[T]he ultimate resolution of whether an actor was a state

                                              5
 6:20-cv-01573-TMC        Date Filed 09/18/20      Entry Number 24       Page 6 of 8




actor . . . is a question of law for the court.” Goldstein v. Chestnut Ridge Volunteer Fire Co.,

218 F.3d 337, 344 n.7 (4th Cir. 2000). Here, even liberally construed, the complaint

“includes no facts that establish such a ‘close nexus’ between [the Zion Group’s] challenged

actions and the state” such that the Zion Group’s actions “may be ‘fairly treated’ as those

of the state itself.” See Perry v. Chattem, Inc., C/A No. 7:08-cv-00106, 2008 WL 983428,

at *4 (W.D. Va. Apr. 9, 2008). As such, the Zion Group is entitled to sum mary dismissal.

                                    RECOMMENDATION

              By order issued August 4, 2020, the undersigned gave the plaintiff an

opportunity to correct the defects identified in his complaint and further warned the plaintiff

that if he failed to file an amended complaint or failed to cure the identified deficiencies, the

undersigned would recommend to the district court that the action be dismissed with

prejudice and without leave for further amendment (doc. 21). The plaintiff failed to file an

amended complaint within the time provided. Accordingly, in addition to the reasons

discussed herein, this action should be dismissed pursuant to Federal Rule of Civil

Procedure 41(b) for failure to comply with a court order. Therefore, the undersigned

recommends that the district court dismiss this action with prejudice and without issuance

and service of process. See Workman v. Morrison Healthcare, 724 F. App’x 280, 281 (4th

Cir. 2018) (in a case where the district court had already afforded the plaintiff an opportunity

to amend, directing the district court on remand to “in its discretion, either afford [the

plaintiff] another opportunity to file an amended complaint or dismiss the complaint with




                                               6
 6:20-cv-01573-TMC        Date Filed 09/18/20     Entry Number 24     Page 7 of 8




prejudice, thereby rendering the dismissal order a final, appealable order”) (citing Goode

v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 630 (4th Cir. 2015)); see also Bing v. Brivo

Sys., LLC, 959 F.3d 605 (4th Cir. 2020). The attention of the parties is directed to the

important notice on the following page.

              IT IS SO RECOMMENDED.

                                                         s/Kevin F. McDonald
                                                         United States Magistrate Judge

September 18, 2020
Greenville, South Carolina




                                              7
 6:20-cv-01573-TMC        Date Filed 09/18/20      Entry Number 24      Page 8 of 8




         Notice of Right to File Objections to Report and Recommendation

               The parties are advised that they may file specific written objections to this
Report and Recommendation with the District Judge. Objections must specifically identify
the portions of the Report and Recommendation to which objections are made and the
basis for such objections. “[I]n the absence of a timely filed objection, a district court need
not conduct a de novo review, but instead must ‘only satisfy itself that there is no clear error
on the face of the record in order to accept the recommendation.’” Diamond v. Colonial Life
& Acc. Ins. Co., 416 F.3d 310 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory
committee’s note).

              Specific written objections must be filed within fourteen (14) days of the date
of service of this Report and Recommendation. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P.
72(b); see Fed. R. Civ. P. 6(a), (d). Filing by mail pursuant to Federal Rule of Civil
Procedure 5 may be accomplished by mailing objections to:

                                  Robin L. Blume, Clerk
                               United States District Court
                          300 East Washington Street, Room 239
                             Greenville, South Carolina 29601

             Failure to timely file specific written objections to this Report and
Recommendation will result in waiver of the right to appeal from a judgment of the
District Court based upon such Recommendation. 28 U.S.C. § 636(b)(1); Thomas v.
Arn, 474 U.S. 140 (1985); Wright v. Collins, 766 F.2d 841 (4th Cir. 1985); United States v.
Schronce, 727 F.2d 91 (4th Cir. 1984).




                                               8
